Citation Nr: 0628375	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability. 

2.  Entitlement to service connection for a cognitive 
disability. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for chronic obstructive pulmonary disease 
and emphysema, dementia, bilateral hearing loss, and 
tinnitus. 

The veteran testified before the Board sitting at the RO in 
May 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served as a machinist mate aboard two Navy 
destroyers.  He contends that the disabilities on appeal were 
incurred in service because of exposure to asbestos 
particles, lead paint particles, and noise trauma. 

Service personnel records are consistent with the veteran's 
reports of the duties, circumstances, and hazards of his 
service.  The veteran provided an undated list of post-
service occupations.  The record also contains treatment 
notes, test results, and diagnoses relevant to the veteran's 
pulmonary and cognitive disorders.  At the May 2006 hearing, 
the veteran provided the results of December 2005 audiometric 
testing and described the symptoms that he believes are 
indicative of tinnitus.
  
However, no medical providers were requested to review the 
veteran's occupational, recreational, and other personal 
history information and to provide an opinion on the 
relationship, if any, of the various disabilities to exposure 
to asbestos, lead paint particles, and acoustic trauma in 
service. 

VA will provide an examination and a medical opinion 
necessary to decide a claim if there is medical evidence of a 
diagnosed disability, evidence of an event or injury in 
service, and evidence that the disability may be associated 
with the event or injury in service.  38 C.F.R. § 3.159 (c) 
(4) (2005). 

In addition, the veteran stated at his hearing that he was 
receiving Social Security Administration (SSA) benefits for a 
cognitive disorder.  SSA adjudication and medical records are 
not in the file and would be helpful in assessing the 
veteran's conditions and their etiology. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration copies of the records of 
the adjudication of the veteran's 
disability compensation for mental, 
pulmonary, or hearing disorders.  
Associate any records obtained with the 
claims file prior to the following 
actions. 

2.  Schedule the veteran for an 
examination by an appropriate mental 
health specialist.  Provide the examiner 
with the claims file.  Request that the 
examiner note review of the file in the 
examination report and provide a medical 
opinion whether any current mental 
disorder is at least as likely as not 
related to exposure to lead paint 
particles in service, or related to any 
other aspect of service.  The examiner 
should also comment on the relationship, 
if any, of the condition to post-service 
employment, recreation, or other health 
risk factors. 

3.  Schedule the veteran for a pulmonary 
examination.  Provide the examiner with 
the claims file.  Request that the 
examiner note review of the file in the 
examination report and provide a medical 
opinion whether any current pulmonary 
disease is at least as likely as not 
related to exposure to asbestos particles 
in service, or related to any other 
aspect of service.  The examiner should 
also comment on the relationship, if any, 
of the condition to post-service 
employment, recreation, or other health 
risk factors. 

4.  Schedule the veteran for an 
audiological examination.  Provide the 
examiner with the claims file.  Request 
that the examiner note review of the file 
in the examination report, conduct the 
appropriate testing and examination of 
the veteran, and provide a medical 
opinion whether any current hearing loss 
or tinnitus is at least as likely as not 
related to exposure to acoustic trauma in 
service or any other aspect of service.  
The examiner should also comment on the 
relationship, if any, of the conditions 
to post-service employment, recreation, 
or other health risk factors. 

5.  Then, readjudicate the claims for 
service connection for a pulmonary 
disability, a cognitive disability, 
bilateral hearing loss, and tinnitus.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


